Citation Nr: 1427532	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II with impotence and cataracts. 

2.  Entitlement to an evaluation in excess of 10 percent for ligamentous injury of the left knee with residual arthritis.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled to appear a Travel Board hearing in December 2013; however, the Veteran withdrew his request for a hearing in November 2013.  

The issue of entitlement to an increased rating for left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a statement that indicated that the Veteran wished to withdraw his appeal for his increased rating claim for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the Veteran's increased rating claim for diabetes mellitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

A November 2013 statement signed by the Veteran's representative indicates that the Veteran wished to withdraw his claim for an increased rating for diabetes mellitus.  Thus, this issue is no longer for appellate consideration.


ORDER

The appeal for entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II with impotence and cataracts is dismissed.


REMAND

Although the Veteran was afforded a VA examination for his left knee in September 2011, the Board finds that another examination is necessary.  Specifically, the September 2011 examiner did not address lateral instability of the left knee and his description of the Veteran's extension range of motion was ambiguous.  

In August 2013, the Veteran was diagnosed with left knee arthralgia.  The doctor noted that the Veteran could do a single leg stance for 2-3 seconds.  On remand, the Veteran should be afforded a new VA examination to evaluate the current severity of his disability. 

In November 2013, the Veteran submitted statement indicating that he disagreed with the RO's October 2013 rating decision.  Although the Veteran indicated that he considered the October 2013 rating decision to have clear and unmistakable error, the Board finds the statement should be treated as a notice of disagreement with the RO's October 2013 rating decision, which denied service connection for PTSD and hearing loss.  On remand, a statement of the case should be issued for these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since October 2013 related to the Veteran's left knee.

2.  Thereafter, schedule the Veteran for an appropriate examination to determine the nature and extent of all impairment due to the Veteran's service-connected left knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

3.  Issue the Veteran a statement of the case with respect to his claims for entitlement to service connection for PTSD and hearing loss.  

4.  The RO should then readjudicate the issue on appeal.  Readjudication of the left knee disability should include consideration of whether separate ratings under different diagnostic codes may be warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


